DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20110118757.
	With respect to claim 1, KR20110118757 teaches a mesh member comprising: 
a mesh woven fabric (Abstract, Paragraph 0018, Figure 1) formed of warps and wefts (elements 1, 2 and Paragraphs 0018, 0019);
 and a coating layer (Paragraphs 0015, 0018, 0034, 0035, 0049) that is formed on a surface of the mesh woven fabric and comprises a carbon nanotube and/or graphene (Abstract, Paragraphs 0015, 0018, 0049), wherein
the warps and wefts consist of fibers with the coating layer formed on their surfaces (Paragraphs 0001, 0015, 0018, 0020, 0029, 0031) and 
the mesh member is sieving net or a screen fabric (Abstract).
	With respect to claim 2, KR20110118757 teaches wherein the carbon nanotube is a single-wall carbon nanotube (Paragraphs 0015, 0018, note continuous indicates single-wall).
With respect to claim 7, JP46-015597 teaches wherein the mesh member is a screen fabric (Abstract).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR20110118757.
With respect to claim 3, KR20110118757 teaches the claimed invention including a coating layer (Abstract, Paragraphs 0015, 0018, 0049) and would obviously teach the coating layer with a thickness, however is silent with respect to the coating layer having a thickness of 0.1 m or more and 1.0 m or less.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify KR20110118757 to provide coating layer having a thickness of 0.1 m or more and 1.0 m or less since such a modification would ensure the mesh member can properly filter.
With respect to claim 4, KR20110118757 teaches the claimed invention including a coating layer with a volume resistivity (Paragraphs 0057), however is silent with respect to teaches the coating layer having a volume resistivity of 0.01 Q-cm or more and 1 x 108 Q-cm or less.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify KR20110118757 to provide coating layer having a volume resistivity of 0.01 Q-cm or more and 1 x 108 Q-cm or less since such a modification would decrease capacitance and proved output stabilization.

4.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR20110118757 in view of JP46-015597.
With respect to claim 5, KR20110118757 teaches the claimed invention with the exception of the mesh member is a sieving net.
JP46-015597 teaches the mesh member is a sieving net (Paragraphs 0001 and 0004-0007).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the mesh member taught by KR20110118757 since it would require obvious substitution of a known mesh with a mesh that is a sieving net as taught by JP46-015597 for the purpose of providing the mesh with an anti-static effect that thereby provides sufficient durability.
With respect to claim 6, JP46-015597 teaches a sieve comprising the mesh member used according to claim 5 (Paragraphs 0001 and 0004-0007).

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR20110118757 in view of Matsushita et al. (JP63-15795).
KR20110118757 teaches the claimed invention with the exception of a screen printing plate comprising a mesh member used according to claim 7.
Matsushita et al. teaches a screen-printing plate comprising a mesh member (Paragraph 0001).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by KR20110118757 to provide a screen printing plate as a mesh member as taught by Matsushita et al. for the purpose of providing a structure that can be printed multiple times.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853